                  Case 20-12456-JTD                Doc 927         Filed 01/25/21           Page 1 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                         )
    In re:                                               )    Chapter 11
                                                         )
    RTI HOLDING COMPANY, LLC,1                           )    Case No. 20-12456 (JTD)
                                                         )
                                        Debtors.         )    (Jointly Administered)
                                                         )
                                                         )    Ref. Docket No. 864


                                            AFFIDAVIT OF SERVICE

STATE OF CONNECTICUT )
                     ) ss.:
COUNTY OF MIDDLESEX )

ANGHARAD BOWDLER, being duly sworn, deposes and says:

1. I am employed as a Director of Client Services by Epiq Corporate Restructuring, LLC, with
   their principal office located at 777 Third Avenue, New York, New York 10017. I am over
   the age of eighteen years and am not a party to the above-captioned action.

2. On January 13, 2021 I caused to be served the “Summary Cover Sheet to the First Monthly
   Fee Statement of Kramer Levin Naftalis & Frankel LLP, Counsel to the Official Committee
   of Unsecured Creditors, for Allowance of Compensation and Reimbursement of Expenses for
   the Period from October 27, 2020 Through October 31, 2020,” filed on January 13, 2021, to
   which was attached the “First Monthly Fee Statement of Kramer Levin Naftalis & Frankel
   LLP, Counsel to the Official Committee of Unsecured Creditors, for Allowance of
   Compensation and Reimbursement of Expenses for the Period from October 27, 2020
   Through October 31, 2020,” dated January 13, 2021 [Docket No. 864], by causing true
1The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,LLC (6505); RT of Carroll
County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT
Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438);
RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC
(7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC
(4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New
Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise,
LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC
(6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby
Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby
Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.
              Case 20-12456-JTD        Doc 927      Filed 01/25/21     Page 2 of 4




   and correct copies to be delivered via electronic mail to those parties listed on the annexed
   Exhibit A.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                  /s/ Angharad Bowdler
                                                                  Angharad Bowdler

 Sworn to before me this
 15th day of January, 2021
 /s/ Amy E. Lewis
 Notary Public, State of Connecticut
 Acct. No. 100624
 Commission Expires: 8/31/2022
Case 20-12456-JTD   Doc 927   Filed 01/25/21   Page 3 of 4




                    Exhibit A
               Case 20-12456-JTD                  Doc 927          Filed 01/25/21    Page 4 of 4
                                      RTI HOLDING COMPANY, LLC - Case No. 20-12456
                                                Electronic Mail Service List




FEE NOTICE PARTIES                              Attention                   EMAIL ADDRESS
Debtors c/o Ruby Tuesday,Inc.,                  Shawn Lederman              SLEDERMAN@RUBYTUESDAY.COM
Restructuring Counsel for the Debtors -         James E. O’Neill, Esq,      JONEILL@PSZJLAW.COM;
Pachulski Stang Ziehl & Jones LLP,              Malhar S. Pagay             MPAGAY@PSZJLAW.COM

Counsel to Goldman Sachs Specialty Lending
Group, L.P. (as administrative and collateral
agent), Cleary Gottlieb Steen & Hamilton LLP    Sean A. O'Neal              SONEAL@CGSH.COM
Counsel to TCW Direct Lending, Paul Hastings
LLP                                             Justin Rawlins               JUSTINRAWLINS@PAULHASTINGS.COM
 Counsel to the Official Committee of                                        AROGOFF@KRAMERLEVIN.COM ;
Unsecured Creditors,Kramer Levin Naftalis &     Adam C. Rogoff, Robert T. RSCHMIDT@KRAMERLEVIN.COM ;
Frankel LLP                                     Schmidt, Jennifer R. Sharret JSHARRET@KRAMERLEVIN.COM
                                                G. David Dean, Justin R.     DDEAN@COLESCHOTZ.COM;
counsel to the Official Committee of            Alberto, Andrew J. Roth-     JALBERTO@COLESCHOTZ.COM;
Unsecured Creditors, Cole Schotz P.C.           Moore                        AROTH-MOORE@COLESCHOTZ.COM
Office of the United States Trustee for the
District of Delaware                            Linda Richenderfer, Esq.,   LINDA.RICHENDERFER@USDOJ.GOV




                                                         Page 1 of 1
